 


109 HR 3633 IH: Medicare Fairness for Organ Transplant Recipients Act of 2005
U.S. House of Representatives
2005-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3633 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2005 
Mr. LaTourette introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to provide for coverage under the Medicare Program of immunosuppressive drugs for Medicare beneficiaries who receive an organ transplant without regard to when the transplant was received. 
 
 
1.Short titleThis Act may be cited as the Medicare Fairness for Organ Transplant Recipients Act of 2005. 
2.Coverage of immunosuppressive drugs for Medicare beneficiaries without regard to when an organ transplant occurred 
(a)In generalSection 1861(s)(2)(J) of the Social Security Act (42 U.S.C. 1395x(s)(2)(J)) is amended by striking for which payment is made under this title. 
(b)Stylistic amendmentSuch section is further amended by striking the comma after furnished. 
(c)Effective dateThe amendments made by this section shall apply to drugs furnished on or after the date of the enactment of this Act. 
 
